In a matrimonial action, the defendant appeals from stated portions of a judgment of the Supreme Court, Suffolk County, entered February 24, 1978, which, after a nonjury trial, inter alia, (1) dismissed his action for divorce, (2) granted the plaintiff’s action for divorce, (3) awarded custody of the children to the plaintiff, (4) granted alimony to the plaintiff of $100 per week, (5) awarded child support of $50 per week per child and (6) ordered the defendant to pay $3,000 in counsel fees. Judgment modified, on the facts, by reducing the award of alimony to $75 per week. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The alimony award was excessive to the extent indicated. O’Connor, J. P., Gulotta, Margett and Mangano, JJ., concur.